 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10

11   RISING TIDE I, LLC; RISING TIDE II, LLC,           Case No. 17-cv-00851 EDL
                                                        Case No. 17-cv-01232-EDL
12                       Plaintiffs,
               v.                                       JOINT STIPULATION AND [PROPOSED]
13                                                      ORDER CONTINUING TRIAL AND
                                                        ASSOCIATED DEADLINES
14   MICHAEL FITZSIMMONS; PETER LAI;
     CHRIS G. POWER; PETER J. GOETTNER;
15   CHRISTIAN BORCHER; ERNEST D. DEL;
     MARC S. YI; JAMES C. PETERS; AND                   Trial Date:    January 13, 2020
16   SOUHEIL S. BADRAN,

17                       Defendants.

18   JOHN E. ABDO, as Trustee of the JOHN E.
     ABDO TRUST DATED JUNE 11, 2014, and
19   JOHN E. ABDO, as Trustee of the JOHN E.
     ABDO TRUST DATED MARCH 15, 1976,
20
                         Plaintiffs,
21             v.
22
     MICHAEL FITZSIMMONS; PETER LAI;
23   CHRIS G. POWER; PETER J. GOETTNER;
     CHRISTIAN BORCHER; ERNEST D. DEL;
24   MARC S. YI; JAMES C. PETERS; AND
     SOUHEIL S. BADRAN,
25
                         Defendants.
26

27

28   16814.001 4823-8865-3702.1                     1
     JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING TRIAL AND ASSOCIATED DEADLINES,
                              Case Nos. 17-cv-0851-EDL; 17-cv-01232-EDL
     54438538v.1
 1            Pursuant to Fed. R. Civ. P. 6(b)(1) and Civil L.R. 6-1, 6-2, and 7-12, the parties

 2   (“Parties”) in related case numbers 17CV0851-EDL and 17CV1232-EDL hereby submit, for the

 3   Court’s consideration and approval, this Joint Stipulation and Order Continuing Trial and

 4   Associated Deadlines as follows:

 5            WHEREAS, on January 15, 2019 the Parties attended a mediation in the above titled

 6   related cases, which was unsuccessful.

 7            WHEREAS, at mediation it was revealed that another mediation could be more

 8   productive after the completion of third party discovery, particularly discovery from third parties

 9   that may be obligated to indemnify Defendants and carry relevant insurance.

10            WHEREAS, the parties have been and are diligently seeking to further third party

11   discovery and wish to continue such efforts in order to foster a potentially successful second

12   mediation.

13            WHEREAS, some third parties are resisting such discovery and it is possible that motion

14   practice will be necessary.

15            WHEREAS, given the additional discovery that needs to take place prior to the next

16   mediation, the Parties agree and stipulate to continue trial and all associated deadlines by

17   approximately sixty (60) days as follows or as deemed appropriate by the Court:

18
                             Event                             Current         Extension (60 days -
19
                                                               Deadline        with the exception of
20                                                                             the first deadline)
         Deadline to file a motion to add claims or        1/30/19             5/30/191
21       parties
         Close of fact discovery                           5/28/19             7/26/19
22       Initial expert disclosures                        6/4/19              8/2/19
23
         Rebuttal expert disclosures                       6/18/19             8/16/19
24
         Close of expert discovery                         7/1/19              8/30/19
25       Deadline for Defendants’ dispositive motion       7/9/19              9/6/19

26

27   1
        The Parties agree to extend this deadline by 120 days because filing of third party
     complaints/counterclaims/crossclaims is likely to impede ongoing attempts at settlement.
28   16814.001 4823-8865-3702.1                      2
     JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING TRIAL AND ASSOCIATED DEADLINES,
                              Case Nos. 17-cv-0851-EDL; 17-cv-01232-EDL
     54438538v.1
 1     Deadline for Plaintiffs to file combined             7/30/19            9/27/19
       opposition and cross-motion brief
 2     Deadline for Defendants’ combined reply and          8/20/19            10/18/19
 3     opposition brief
       Deadline for Plaintiffs’ reply to the cross-         9/3/19             11/1/19
 4     motion brief
       Hearing on dispositive motions                       9/24/19            11/26/19
 5     Meet and confer re joint pretrial statement,         Not specified in   1/17/20
 6     exchange of pretrial materials, and settlement       Order
       (at least 30 days before pretrial conference)
 7
       Deadline for:                                        Not specified in   1/29/20
 8                                                          Order
       -Joint pretrial statement
 9     -Trial briefs
       -Motions in limine
10     -Daubert motions
11     -Proposed voir dire questions
       -Jury instructions
12     -Verdict forms
       -Deposition transcript designations and other
13     discovery materials to be used at trial
       -Exhibit setting forth expert qualifications and
14     experience
15     -Exhibit lists
       -Exchange of exhibits, with copy to chambers
16
       (at least 20 days before pretrial conference)
17

18     Deadline for:                                        Not specified in   2/7/20
                                                            Order
19     -Objections to exhibits or deposition excerpts
       or other discovery materials
20     -objections to non-expert witnesses
       -Objections to proposed voir dire questions
21
       -Jury instructions
22     -Verdict forms
       -Oppositions to motions in limine
23
       (at least 10 days before pretrial conference)
24

25     Pretrial conference                                  12/17/19           2/18/20
26     Jury trial (7 days)                                  1/13/20            3/16/20

27

28   16814.001 4823-8865-3702.1                         3
     JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING TRIAL AND ASSOCIATED DEADLINES,
                              Case Nos. 17-cv-0851-EDL; 17-cv-01232-EDL
     54438538v.1
 1            WHEREAS, in case number 17CV0851-EDL the Parties have previously stipulated to

 2   and requested the Court issue an order extending the motion to dismiss briefing deadlines and

 3   hearing dates, as well as the date for the Initial Case Management Conference in this action

 4   (Dkts. 12, 15, 27, and 38), and this Court granted those stipulated requests (Dkts. 13, 18, 28, and

 5   39).

 6            WHEREAS, in case number 17CV1232-EDL the Parties have previously stipulated to

 7   and requested the Court issue an order extending the motion to dismiss briefing deadlines and

 8   hearing dates, as well as the date for the Initial Case Management Conference in this action

 9   (Dkts. 12, 17, and 34), and this Court granted those stipulated requests (Dkts. 14, 18, 25, and 35).

10            THEREFORE, subject to the Court’s approval, the Parties hereby Stipulate to an Order

11   by the Court that the trial date currently set for January 13, 2020 and all associated deadlines be

12   continued by approximately sixty (60) days.2

13

14   DATED: January 29, 2019                   COBLENTZ PATCH DUFFY & BASS LLP
15

16
                                               By:          /s/ Rees F. Morgan
17                                                   Rees F. Morgan
                                                     Sean P.J. Coyle
18
                                                     Sarah E. Peterson
19
                                                     Attorneys for Plaintiffs
20                                                   RISING TIDE I, LLC; RISING TIDE II, LLC

21

22

23

24

25

26

27   2
       In accordance with N.D. Cal. L. R. 5-1(i)(3), the filer of this document attests that concurrence
     in the filing of this document has been obtained from the other signatories.
28   16814.001 4823-8865-3702.1                       4
     JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING TRIAL AND ASSOCIATED DEADLINES,
                              Case Nos. 17-cv-0851-EDL; 17-cv-01232-EDL
     54438538v.1
 1   DATED: January 29, 2019           STEARNS WEAVER MILLER WEISSLER
                                       ALHADEFF & SITTERSON, P.A.
 2

 3

 4                                     By:          /s/ Jason P. Hernandez
                                             Eugene E. Stearns
 5                                           Jason P. Hernandez
                                             Matthew G. Graham
 6

 7                                           Attorneys for Plaintiff
                                             JOHN E. ABDO,
 8                                           as Trustee of the JOHN E. ABDO TRUST
                                             DATED JUNE 11, 2014, and JOHN E. ABDO,
 9                                           as Trustee of the JOHN E. ABDO TRUST
                                             DATED MARCH 15, 1976
10

11   DATED: January 29, 2019           TAYLOR & PATCHEN, LLP

12

13                                     By:          /s/ Jonathan A. Patchen
                                             Jonathan A. Patchen
14                                           Max Baba Twine
15
                                             Attorneys for Plaintiff
16                                           JOHN E. ABDO,
                                             as Trustee of the JOHN E. ABDO TRUST
17                                           DATED JUNE 11, 2014, and JOHN E. ABDO,
                                             as Trustee of the JOHN E. ABDO TRUST
18
                                             DATED MARCH 15, 1976
19

20

21

22

23

24

25

26

27

28   16814.001 4823-8865-3702.1              5
     JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING TRIAL AND ASSOCIATED DEADLINES,
                              Case Nos. 17-cv-0851-EDL; 17-cv-01232-EDL
     54438538v.1
 1   DATED: January 29, 2019           SEYFARTH SHAW LLP
 2

 3
                                       By:          /s/ Giovanna A. Ferrari
 4                                           Gregory A. Markel
                                             Giovanna A. Ferrari
 5                                           Heather E. Murray
 6                                           Attorneys for Defendants
 7                                           MICHAEL R. FITZSIMMONS, PETER LAI,
                                             CHRISTOPHER G. POWER, PETER J.
 8                                           GOETTNER, CHRISTIAN BORCHER,
                                             ERNEST D. DEL, MARC S. YI,
 9                                           JAMES C. PETERS and SOUHEIL S. BADRAN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   16814.001 4823-8865-3702.1              6
     JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING TRIAL AND ASSOCIATED DEADLINES,
                              Case Nos. 17-cv-0851-EDL; 17-cv-01232-EDL
     54438538v.1
 1                                          [PROPOSED] ORDER

 2             The Court, having reviewed the Parties’ Joint Stipulation and [Proposed] Order

 3   Continuing Trial Date and Deadlines, orders as follows:

 4             The trial date currently set for January 13, 2020 and all associated deadlines be continued

 5   as follows:

 6
                               Event                         Current Deadline     Extension
 7
         Deadline to file a motion to add claims or         1/30/19               5/30/19
 8       parties
         Close of fact discovery                            5/28/19               7/26/19
 9       Initial expert disclosures                         6/4/19                8/2/19
10       Rebuttal expert disclosures                        6/18/19               8/16/19
11       Close of expert discovery                          7/1/19                8/30/19
12       Deadline for Defendants’ dispositive motion        7/9/19                9/6/19
         Deadline for Plaintiffs to file combined           7/30/19               9/27/19
13       opposition and cross-motion brief
         Deadline for Defendants’ combined reply and        8/20/19               10/18/19
14       opposition brief
         Deadline for Plaintiffs’ reply to the cross-       9/3/19                11/1/19
15
         motion brief
16       Hearing on dispositive motions                     9/24/19               11/26/19
         Meet and confer re joint pretrial statement,       Not specified in      1/17/20
17       exchange of pretrial materials, and settlement     Order
         (at least 30 days before pretrial conference)
18

19

20

21

22

23

24

25

26

27

28   16814.001 4823-8865-3702.1                         7
     JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING TRIAL AND ASSOCIATED DEADLINES,
                              Case Nos. 17-cv-0851-EDL; 17-cv-01232-EDL
     54438538v.1
 1       Deadline for:                                       Not specified in   1/29/20
                                                             Order
 2       -Joint pretrial statement
 3       -Trial briefs
         -Motions in limine
 4       -Daubert motions
         -Proposed voir dire questions
 5       -Jury instructions
         -Verdict forms
 6       -Deposition transcript designations and other
 7       discovery materials to be used at trial
         -Exhibit setting forth expert qualifications and
 8       experience
         -Exhibit lists
 9       -Exchange of exhibits, with copy to chambers
10
         (at least 20 days before pretrial conference)
11
         Deadline for:                                       Not specified in   2/7/20
12                                                           Order
         -Objections to exhibits or deposition excerpts
13
         or other discovery materials
14       -objections to non-expert witnesses
         -Objections to proposed voir dire questions
15       -Jury instructions
         -Verdict forms
16       -Oppositions to motions in limine
17
         (at least 10 days before pretrial conference)
18

19       Pretrial conference                                 12/17/19           2/18/20
         Jury trial (7 days)                                 1/13/20            3/16/20
20

21             IT IS ORDERED.
22

23
     Dated: 1/31/19
            __________
24                                     ELIZABETH D. LAPORTE
25                                     UNITED STATES MAGISTRATE JUDGE

26

27

28   16814.001 4823-8865-3702.1                          8
     JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING TRIAL AND ASSOCIATED DEADLINES,
                              Case Nos. 17-cv-0851-EDL; 17-cv-01232-EDL
     54438538v.1
